Title: From Alexander Hamilton to William C. Bentley, 1 June 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York June 1. 1799
          
          I learnt learned with pleasure from your letters of the 3 and 17 of May the progress which you had made.
          You are authorised to follow your own judgment as to the disposition of the Cloathing for your Regiment.
          In designating Richmond for your Regimental Rendezvous it was my intention merely to indicate a point in the vicinity of which your rendezvous was to be established & to which supplies were to be directed. The plan is that tents shall be furnished for the encampment of the Troops. I coincide fully in your objections to a populous town as a station for troops them. You may in this case exercise a broad discretion.
          You are at liberty to change in concert with Col Carrington, who must regulate the business of supply, to change Amelia Court for any other station, which you may prefer. It appears to me prudent to avoid as much as shall be practicable a disaffected neighbourhood. It is particularly peculiarly important to guard the principles of the soldiery from perversion being perverted.
          I have in a letter to the Secy of War supported your several recommendations to appointments in your Regiment as well to fill vacancies as for your Regimental Staff. I —— the latter  Of the latter you will run no risk in presuming the confirmation.
          I am not as yet adressed of the arrival of your Pay Master at Philadelphia
          There can be no   inconveniences in the liberty you have given to your officers.
          I postpone acting delay proceeding in regard to alterations of relative rank in consequence of your suggestion that you are not prepared to act fully on the subject. It may produce some embarrassment to make partial alterations and to have afterwards to add perhaps to change it.
          I am satisfied with the substitution of New London as a Batalion or District rendezvous.
          I cease not to urge the transmission of tents and every other article.
          The moment you shall receive money and cloathing shall be received you will proceed to the recruiting for your Regiment.
          With great consideration I am Sir Your Obed servt
          Col Bentley Powhatan Virginia
        